SUPERIOR COURT
                                         OF THE
                              STATE OF DELAWARE
PAUL R. WALLACE                                                        LEONARD L. WILLIAMS JUSTICE CENTER
     JUDGE                                                                 500 N. KING STREET, SUITE 10400
                                                                            WILMINGTON, DELAWARE 19801
                                                                                   (302) 255-0660



                             Submitted: February 10, 2022
                               Decided: March 9, 2022

Mr. David R. Wright
SBI# 158184
James T. Vaughn Correctional Center
1181 Paddock Road
Smyrna, DE 19977

       RE:     State v. David R. Wright
               I.D. No. 0802023870
               Request for Certificate of Eligibility under 11 Del. C. § 4214(f)

Dear Mr. Wright:

        The Court has received your filing dated February 5, 2022, through which
you request, pro se, a certificate of eligibility to seek review of your sentence under
Title 11, Section 4214(f).1 In short, you suggest that the Court should grant you a
certificate of eligibility because you believe others who have received one may have
served a shorter period of time than you have thus far.2 That may indeed be true.
But pointing out that simple fact does nothing to satisfy the exacting requirements
for § 4214(f) eligibility in your individual case.3 And so, for the sake of
completeness, the Court has reviewed: your request; the record in your case; and,
the applicable law and Court rules.

      You are serving a habitual criminal sentence for each of your five felony
convictions in this case, at least three of those are clearly for violent felonies—

1
    D.I. 104
2
    Id. (citing State v. McDougal, 2020 WL 4384088 (Del. Super. Ct. July 31, 2020)).
3
   See State v. Lewis, 2018 WL 4151282, at **1-2 (Del. Super. Ct. Aug. 28, 2018), aff’d, 2019
WL 2157519 (Del. May 16, 2019) (describing the requirements that must be met before the
Court will issue a certificate of eligibility to seek relief via 11 Del. C. § 4214(f)).
State v. David R. Wright
I.D. No. 0802023870
March 9, 2022
Page 2 of 4


Robbery First Degree (S08-02-1094I), Possession of a Deadly Weapon During the
Commission of a Felony (PDWDCF) (S08-02-1095I), and Kidnapping Second
Degree (S08-02-1098I).4 Prior to sentencing, the State had moved to have your
habitual criminal status applied to each of your five convictions, including those
three violent felonies just mentioned.5 And the Court granted that motion.6 That
means at least the first 65 years of your 74-year imprisonment term were required
to be imposed under then-extant 11 Del. C. § 4214(a).7 And the effective date of
that sentence is no earlier than January 9, 2009.8

      Under § 4214(f), a habitual criminal serving a sentence under the pre-2016
Habitual Criminal Act is eligible for sentencing relief only “after the person has
4
   Sentencing Order, State v. David R. Wright, ID No. 0802023870 (Del. Super. Ct. Jan. 9,
2009) (D.I. 34).
5
    Habitual Criminal Petition, State v. David R. Wright, ID No. 0802023870 (Del. Super. Ct.
Jan. 6, 2009) (D.I. 32).
6
    D.I. 33.
7
    DEL. CODE ANN. tit. 11, § 4214(a) (2007) (providing for a minimum mandatory sentence
equal to the statutory maximum for each violent Title 11 triggering felony); id. at §§ 832,
4201(c) and 4205(b)(2) (maximum sentence for first-degree robbery, a violent class B felony,
was 25 years at Level V at the time of this your crimes); id. at §§ 1447, 4201(c) and 4205(b)(2)
(maximum sentence for PDWDCF, a violent class B felony, was 25 years at Level V at the
time of this your crimes); id. at §§ 783, 4201(c) and 4205(b)(3) (maximum sentence for the
violent class C felony of second-degree kidnapping was, at the time of your crimes, 15 years
at Level V); and, id. at § 3901(d) (providing at the time of your crimes that no sentence of
confinement for any crime could be made to run concurrently with any other sentence of
confinement imposed).

Where the State files a substantively adequate motion for application of one’s habitual offender
status and that motion becomes the basis for a finding of the existence of his habitual offender
status, this Court must apply that habitual offender status to each specific count—no more or
no less—advanced by the State. Kirby v. State, 1998 WL 184492, at *2 (Del. Apr. 13, 1998);
Reeder v. State, 2001 WL 355732, at * 3 (Del. Mar. 26, 2001); Hawkins v. State, 2002 WL
384436, *2 (Del. Mar. 6, 2002); Johnson v. State, 2002 WL 1343761, at *2 (Del. June 18,
2002).
8
    Sentencing Order, at 1. The Court notes you were sentenced in another habitual criminal
case just months earlier. Sentencing Order, State v. David R. Wright, ID No. 0801021840 (Del.
Super. Ct. Apr. 18, 2008) (D.I. 11).
State v. David R. Wright
I.D. No. 0802023870
March 9, 2022
Page 3 of 4


served a sentence of incarceration equal to any applicable mandatory sentence
otherwise required by th[e current provisions of the Habitual Criminal Act] or the
statutes describing said offense or offenses, whichever is greater.”9 And, under the
current provision of the Habitual Criminal Act that appears to apply to you—
§ 4214(c)—the resulting habitual criminal portion of your sentence would be the
same: a minimum mandatory term of 65 years of unsuspended imprisonment.10 So
you are not eligible for relief under 11 Del. C. § 4214(f) because you do not meet
the statute’s time-served eligibility requirement.11



9
     DEL. CODE ANN. tit. 11, § 4214(f) (2021).
10
    See DEL. CODE ANN. tit. 11, § 4214(c) (2021) (habitual criminal sentenced for a triggering
fourth felony, when that felony is a Title 11 violent felony and at least one of his priors was a
Title 11 violent felony, must receive the statutory maximum for that triggering Title 11 violent
felony); see also Hawkins, supra. (this Court must apply one’s habitual status to each triggering
conviction upon which the State moves in its petition); see also Fountain v. State, 139 A.3d
837, 842-43 (Del. 2016) (changes to § 3901(d) that might now allow some concurrent
sentencing for multiple convictions arising out of same criminal conduct do not
apply retroactively to inmates convicted and sentenced before 2014 Amended Sentencing
Act’s effective date—July 9, 2014); State v. Thomas, 220 A.3d 257, 264 (Del. Super. Ct. 2019)
(same for changes to § 3901(d) wrought by the 2019 Amended Sentencing Act).

Given the posture of this request, the Court could not and need reckon your definitive
categorization under the current Habitual Criminal Act. See Lewis, 2018 WL 4151282, at *2
(“Occasionally . . . because statutory tiering under the revised Habitual Criminal Act is based
on considerations such as whether a predicate felony conviction was for a Title 11 violent
felony—something that was of no moment to the State when filing, nor the Court when
granting a habitual criminal petition under the old law—the Court must . . . conduct a more
searching inquiry into the inmate’s conviction history.”). But just a passing examination of
the habitual criminal petitions filed around the time of your sentencing (Case ID Nos.
0801021840 and 0802023870) reveals that on your best day under current law, you would have
to serve a minimum mandatory term of 37½ of unsuspended imprisonment. See, e.g., DEL.
CODE ANN. tit. 11, § 4214(c) (2021) (one sentenced under that current provision must receive
a minimum sentence of not less than one-half the statutory maximum penalty otherwise
provided for each triggering Title 11 violent felony moved for in the State’s habitual criminal
petition).
11
   State v. Harris, 2022 WL 472518, at *1 (Del. Super. Ct. Feb. 14, 2022) (inmate must meet
both the type-of-sentence and the time-served requirement to be eligible for review under
11 Del. C. § 4214(f)); id. at *4 (explaining analysis under the time-served requirement).
State v. David R. Wright
I.D. No. 0802023870
March 9, 2022
Page 4 of 4


      Therefore, your request for a certificate of eligibility under Del. Super. Ct.
Spec. R. 2017-1(c) is DENIED, with prejudice.

      IT IS SO ORDERED.



                                               Paul R. Wallace, Judge


cc:   Criminal Prothonotary – Sussex County
      Honorable Craig A. Karsnitz
      David Hume, IV, Chief Prosecutor, Sussex County